RICHARDS, J.
1. Where evidence showed only that as-signee of lessee took possession of premises and paid several months rent to lessor, finding that lessor accepted assignee as tenant and agreed to release lessee from liability on lease held against weight of evidence.
2. Mere assignment of lease by lessee, and consent to same by lessor, followed by acceptance of rent from assignee, does not release original tenant from liability on lease for rent.
(Culbert and Williams, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.